Citation Nr: 1208195	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent for sinusitis with sinus headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the RO at a hearing in October 2007 and testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  Transcripts of these proceedings have been associated with the claims file.  Around the time of the October 2011 hearing additional VA outpatient treatment records dated from April 2009 through September 2011 were submitted along with a waiver of RO review.  

In connection with his claim for an increased rating for sinusitis, the Veteran submitted a VA operative report dated in May 2006 showing that she underwent surgery for nasal airway obstructive.  In June 2006 the Veteran requested a temporary total rating under the provisions of 38 C.F.R. § 4.30 for this surgery.  Subsequently, in August 2006 correspondence, the Veteran reported that she was unable to work for 45 days after the surgery on her sinuses.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action. .  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran's sinusitis with sinus headaches is currently manifested by evidence of radical surgery as well as near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no greater, for sinusitis with sinus headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.97, Diagnostic Code (DC) 6510 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that her service-connected benign sinusitis with sinus headaches is more disabling than currently evaluated.   

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When rating the service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's sinusitis is currently rated as 30 percent disabling under 38 C.F.R.  § 4.97, DC 6510.  Under that code, a 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed-rest and treatment by a physician.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6510.  

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 6510 to 6514, General Rating Formula, Note.

Analysis

Service treatment records show that the Veteran was treated for parasinusitis shown by X-ray while in service with headaches.  A surgical procedure was performed to place sinus window to help drainage.  Upon discharge from service the Veteran submitted a claim for service connection for various disorders, to include sinusitis.  She was afforded a VA examination in November 1991 and by rating decision dated in February 1992 the RO granted service connection for sinusitis with sinus headaches and assigned a 10 percent disability rating effective August 17, 1991, the day after the Veteran's discharge from military service.  

In July 2005 the Veteran submitted a claim for an increased rating for her sinusitis.  She was afforded a VA examination in October 2005 and by rating decision dated in March 2006 the RO increased the Veteran's sinusitis to 30 percent disabling effective July 14, 2005, the date of her claim for an increased rating.  While the Veteran did not disagree with the March 2006 rating decision she did submit another claim for an increased rating for her sinusitis in June 2006.  She specifically asked for a temporary 100 percent under the provisions of 38 C.F.R. § 4.30 for a May 2006 surgery for her sinuses.  She was afforded a VA examination in January 2007 and by rating decision dated in June 2007 the RO continued the 30 percent rating assigned for her sinusitis with sinus headaches.  The Veteran disagreed with this decision and, thereafter, perfected an appeal.  

Evidence relevant to the current level of severity of the Veteran's sinusitis with sinus headaches includes VA examination reports dated in October 2005 and January 2007.  During the October 2005 VA examination the Veteran indicated that she had been suffering from sinusitis with sinus headaches since September 1986.  She stated that she had "sinus problems" and that her sinusitis occurred constantly.  During the attacks, she was incapacitated as often as several times per week, and each incident lasted for four days.  She also experienced headaches with the sinus attacks.  Antibiotic treatment was needed for her sinusitis.  She also suffered from interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, shortness of breath, severe headaches, and photophobia.  Specifically, this was ongoing all year round.  From the above condition, the functional impairment was a constant headache, uncontrollable drainage, sneezing, and hoarseness.  The condition resulted in three times lost from work per month.  

Physical examination of the nose revealed nasal obstruction.  The percentage of obstruction in the nostril was 70 percent in the right nostril and 95 percent in the left.  The rhinitis was believed to be bacterial in origin because of reddened, enlarged turbinates.  Examination of the larynx revealed no submucous infiltration, no inflammation of mucous membranes, no larynx stenosis, no inflammation of the cords, and no polyps were present.  Examination of the pharynx revealed no paralysis, no stricture, and no obstruction.  She had normal speech.  Sinusitis was present at the maxillary sinus with tenderness.  There was purulent discharge from the nose noted.  X-ray examination of the sinuses was within normal limits.  

During the January 2007 VA examination the Veteran reported that she had been suffering from chronic sinusitis since 1983.  She indicated that she suffered from "sinus problems" and also indicated that her sinusitis occurred constantly.  During the attacks she was incapacitated as often as two times per months and each incident lasted for four days.  She had headaches with the sinus attacks.  Antibiotic treatment was needed for her sinusitis.  She had suffered from interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, and shortness of breath.  She had also recently developed sleep apnea (for which the Veteran is separately service connected for).  

Physical examination of the nose revealed nasal obstruction.  The percentage of obstruction in the nostril was 100 percent in the right nostril and 90 percent in the left.  Nose examination revealed deviated septum to the right.  There was rhinitis present which was believed to be allergic in origin because of edematous, erythematous turbinates, and the absence of purulent nasal discharge.  Examination showed sinusitis present at the maxillary sinuses and frontal sinuses bilaterally with tenderness.  There was no purulent discharge from the nose.  X-ray examination of the sinuses showed sinusitis in the maxillary area.  There was also chronic, mild mucosal thickening of both maxillary sinuses.  The examiner changes the original diagnosis of "sinusitis with sinus headaches" to "chronic sinusitis with sinus headaches" based on the Veteran's history and physical evidence of turbinate edema, turbinate erythema, paranasal sinus tenderness, and sinus X-ray revealing chronic, mild mucosal thickening of the maxillary sinuses.  

Also of record are VA treatment records dated through September 2011.  Significantly, these records show that the Veteran underwent surgery for a nasal airway obstruction in May 2006.  These records also show that the Veteran was s/p (status post) septoplasty turbinate reduction in February 2007.  

During the October 2011 Board hearing the Veteran testified that she had undergone three surgeries (two major and one minor) for her sinuses.   She indicated that she is confined to bedrest due to her sinuses one day per week and that her headaches persisted for three out of every four weeks. 

Given the evidence of record, the Board finds that a disability rating of 50 percent, and no higher, is warranted for the Veteran's sinusitis with sinus headaches.  As above, a 50 percent rating under DC 6510 is warranted when there is radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In this case the Veteran has undergone three separate surgeries for her sinusitis.  While there is no indication of osteomyelitis there is evidence of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Significantly, while no purulent discharge was noted during the January 2007 VA examination purulent discharge was noted during the October 2005 VA examination.  This is the highest rating possible for sinusitis.       

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate sinusitis, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered her statements that her disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's sinusitis have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, her pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the Veteran's specific reports of symptomatology to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.

Extraschedular Consideration

During the October 2005 VA examination the Veteran reported that she lost "three times" of work per month due to her sinusitis.  As such, the Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's sinusitis.  The competent medical evidence of record shows that her sinusitis is manifested by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The applicable diagnostic code used to rate the Veteran's sinusitis provides for a rating based on such symptomatology.  See DC 7527.  Thun v. Peake, 22 Vet. App. 111 (2008).  The effects of the Veteran's sinusitis have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in September 2005, July 2006, and June 2009 letters and the claim was readjudicated in an August 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A 50 percent evaluation for the Veteran's service-connected sinusitis with sinus headaches is granted subject to the law and regulations governing the payment of veterans' benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


